
	

114 HR 69 IH: To award a Congressional Gold Medal to Malala Yousafzai, a recipient of the Nobel Prize for Peace, in recognition of her devoted service to education, justice, and equality in Pakistan.
U.S. House of Representatives
2015-01-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 69
		IN THE HOUSE OF REPRESENTATIVES
		
			January 6, 2015
			Ms. Jackson Lee introduced the following bill; which was referred to the Committee on Financial Services
		
		A BILL
		To award a Congressional Gold Medal to Malala Yousafzai, a recipient of the Nobel Prize for Peace,
			 in recognition of her devoted service to education, justice, and equality
			 in Pakistan.
	
	
		1.FindingsCongress finds the following:
			(1)Malala Yousafzai, a young fifteen-year-old girl, took the initiative to stand against the abusive,
			 uncaring, and cold-hearted members of the Taliban in Pakistan.
			(2)Malala Yousafzai understood the danger she faced when sacrificing to promote education for women.
			(3)Malala Yousafzai did not let the fear of danger prevent her from being an activist for justice in
			 Pakistan.
			(4)The first step in fighting for justice for Malala Yousafzai was blogging about life under Taliban
			 rule as the Taliban militants seized the Swat Valley of Pakistan.
			(5)Malala Yousafzai rose to prominence and the world was given the opportunity to see the real lives
			 of many civilians in Pakistan.
			(6)On October 9, 2012, the life of Malala Yousafzai was threatened merely because she was a young girl
			 who advocated for access to education, justice, and equality.
			(7)A Taliban militant attempted to assassinate Malala Yousafzai while she was riding on a school bus,
			 because of her desire for all Pakistanis to have an opportunity to receive
			 an education, regardless of gender.
			(8)Following a cowardly attack on Malala Yousafzai, her message gained international popularity for
			 showing the accurate face of Pakistan.
			(9)Malala Yousafzai is a symbol of hope in a country long beset by violence and despair.
			(10)At age 17, Malala Yousafzai became the youngest recipient of the Nobel Peace Prize.
			(11)Malala Yousafzai’s struggle against the suppression of children and young people was cited by the
			 Nobel Committee as making her deserving of the honor.
			(12)Thorbjørn Jagland, Chairman of the Norwegian Nobel Committee said that Malala Yousafzai’s heroic
			 struggle for the right of girls to education has demonstrated that
			 children and young people can contribute to improving their own situation.
			(13)The struggle for the lives and futures of Pakistani children continues even with the murder of 132
			 children while at school at the hands of the Taliban.
			(14)Malala Yousafzai represents the future of Pakistan, a young Muslim girl who is the new face of
			 Pakistan and an advocate for human rights for women in Pakistan.
			2.Congressional gold medal
			(a)Presentation authorizedThe Speaker of the House of Representatives and the President pro tempore of the Senate shall make
			 appropriate arrangements for the presentation, on behalf of Congress, of a
			 gold medal of appropriate design, to Malala Yousafzai in recognition of
			 her devoted service to education, justice, and equality in Pakistan.
			(b)Design and strikingFor the purpose of the presentation referred to in subsection (a), the Secretary of the Treasury
			 (hereinafter in this Act referred to as the Secretary) shall strike a gold medal with suitable emblems, devices, and inscriptions to be determined by
			 the Secretary.
			3.Duplicate medalsThe Secretary may strike and sell duplicates in bronze of the gold medal struck pursuant to section
			 2 under such regulations as the Secretary may prescribe, at a price
			 sufficient to cover the cost thereof, including labor, materials, dies,
			 use of machinery, and overhead expenses, and the cost of the gold medal.
		4.Status of medals
			(a)National MedalsThe medals struck under this Act are national medals for purposes of chapter 51 of title 31, United
			 States Code.
			(b)Numismatic ItemsFor purposes of sections 5134 and 5136 of title 31, United States Code, all medals struck under
			 this Act shall be considered to be numismatic items.
			5.Authority to use fund amounts; proceeds of sale
			(a)Authorization To use fund amountsThere is authorized to be charged against the United States Mint Public Enterprise Fund, such
			 amounts as may be necessary to pay for the cost of the medals struck
			 pursuant to this Act.
			(b)Proceeds of saleAmounts received from the sale of duplicate bronze medals under section 3 shall be deposited in the
			 United States Mint Public Enterprise Fund.
			
